Title: To John Adams from James Lloyd, 24 June 1813
From: Lloyd, James
To: Adams, John


                            Boston June 24. 1813
                        
Mr Lloyd has had the honor to receive a highly flattering note from his Excellency Mr Adams, accompanying a copy of “Sketches of the Naval History of the United States.”—for which he offers his grateful acknowledgments, and begs leave to assure Mr Adams, that he shall at all times greatly reverence those, who in the Cabinet, or on the Ocean, have originated, reared, or upheld the Naval Glory of our Country—the safe defence of the Nation, and which, with due encouragement would be its conductor to those noble destinies, which seem to have been indicated by Omnipotence, and through whose goodness which he still hopes may be in reserve for it.—
Mrs Lloyd presents to Mrs Adams her very respectful remembrances.—

